Citation Nr: 1115625	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include arthritis and history of fusion surgery on the right toes.  

2.  Entitlement to service connection for arthritis of the right ankle.  

3.  Entitlement to service connection for left elbow fracture, to include as secondary to service-connected right knee disability.  

4.  Entitlement to an increased disability rating for service-connected residuals of muscle contusion of the right posterior calf, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2007 (increased rating for service-connected right calf disability), January 2009 (service connection for a right foot disorder, to include arthritis and history of fusion surgery on the right toes; and for right ankle arthritis), and January 2010 (service connection for left elbow disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that a March 1999 rating decision granted service connection for a right calf muscle wound, assigning a 10 percent rating effective from June 14, 1994.  While the Veteran perfected an appeal (he submitted a notice of disagreement in April 1999, a statement of the case (SOC) was issued in May 1999, and the Veteran submitted a substantive appeal in June 1999), he later withdrew the appeal in July 2000.  He reopened the increased claim in March 2007.

The Veteran provided testimony at a hearing conducted via video-conference in January 2011.  A transcript of this hearing, conducted by the undersigned Veterans Law Judge, is of record.  

The Board notes that the RO, in January 2009, denied service connection for a bilateral foot disorder; specifically, entitlement to service connection for bilateral arthritis of the feet, to include history of fusion surgery on the right toes.  At the January 2011 hearing, the Veteran expressed his desire to limit the appeal to disorders of the right foot.  See page 13 of hearing transcript (transcript).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To afford the Veteran VA examinations, and to obtain private medical records.  

As noted, the Veteran provided testimony before the undersigned at a hearing in January 2011.  He stated that his right big toe and right second toe had required fusion due to the development of arthritis.  A right third toe was operated on as well because it caused a claw toe.  See page 13 of transcript.  He claimed that he developed arthritis of the right foot and right ankle as a result an April 1962 inservice-injury when a "mechanical mule" he was riding on flipped over and landed on top of his right leg.  See pages 10 and 11 of transcript. The Board takes note that, according to mechanicalmulesofamerica.com, a mechanical mule, also called an "Army Mule," is basically a four-wheel, 1/2 ton vehicle, with a "48 X 95" long platform mounted on two axles.  The mechanical  mule was broadly used during the Vietnam War to transport ammunition, cargo, personnel, and weapons - a 106 mm. recoilless rifle with missiles was mounted on it.  He added this accident occurred while he was on the Island of Vieques, Puerto Rico.  See page 10 of transcript.

Review of the service treatment records shows that the Veteran was treated in April 1962 with a chief complaint of swelling and some pain in his right calf.  He reported being injured when a mechanical mule overturned and a 106 mm. gun hit his right leg the day before.  The treatment summary noted that there was a general yellowish discoloration of the entire leg below the knee, and a blueish discoloration of the lateral foot.  The diagnosis was posterior right thigh muscle contusion.  

The post service medical record, concerning the Veteran's service connection claims for right lower extremity disorders, includes a June 1994 letter from a Navy hospital which shows that a physician, G.A.P., M.D., indicated that he had been intermittently treating the Veteran since 1986 for problems involving his right lower extremity.  The Veteran had reported having these problems ever since the incurrence of a 1962 in-service injury.  The physician commented that there appeared to be a causative factor dating back to 1962 when the Veteran sustained the original injury; however, the physician did not specify what current disorder(s) he was referring to, i.e., to the right foot, ankle, or calf muscle.  He added that it was quite feasible that a fracture occurring in 1962 could not have been diagnosed at that time due to the Veteran not having then been afforded a CT (computed tomography) scan or MRI (magnetic resonance imaging) examination.  The doctor noted that, consequently, delayed residual effects could have surfaced at a much later date.  

A June 1995 letter from a private Doctor of Osteopathy (DO), P.B.A., shows that he rendered a diagnosis of right ankle arthritis.  He reported that the Veteran had provided a history of a 1962 injury when a mechanical mule rolled over onto his right leg, and that apparently he was seen and treated at that time.  The DO commented that he had not had an opportunity to review the in-service medical records.  He did opine that, as to a causal relationship between the Veteran's 1962 injury and his current complaints (i.e., right ankle arthritis), it was "possible" that it was related.  In this regard, service connection generally requires more than a "remote possibility" or "pure speculation" about a connection to service but rather the connection to an event, injury, or disease in service should be at least as likely as a connection between the claimed disorder and some other cause or factor occurring outside of service.  38 C.F.R. § 3.102 ("noting that reasonable doubt" is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

A May 2008 letter from G.A.P., M.D., shows that he reported treating the Veteran for the past 20 years for right knee pain, ankle pain, and toe involvement for a condition that originated while he was on active duty.  He added that during this time the Veteran's condition had steadily deteriorated leading the Veteran presently to have severe problems with ambulating, with performing his usual duties, with being able to walk any long distance, and with experiencing severe discomfort.  The physician added that it was "obvious that he has had three operations involving the joints involved and is really not improving and will permanently limit his ability to perform his gainful employment to its maximum due to the injuries sustained while he was in the Marine Corp."  G.A.P., however, did not specify to which "three operations" he was referring.  For example, in addition to two left elbow surgeries, the Board observes that in June 2001 the Veteran underwent a private surgical procedure, at which time irrigation and debridement of gouty tophi of the right second toe and fusion of the proximal interphalangeal joint of the right second toe was accomplished.  Also, in March 2002, the Veteran underwent a private surgical procedure at which time he presented for elective irrigation and debridement of his right second toe secondary to purulent discharge noted from the site of a surgical wound which had failed conservative antibiotic treatment.  The Veteran at that time was noted to be status post arthrodesis of the proximal interphalangeal joint of his second right toes secondary to severe gouty arthritis.  In August 2006, the Veteran underwent another private surgical procedure, arthrodesis of the interphangeal joint of the great right toe.  

The Board notes that treatment records have not been associated with the Veteran's claims file concerning treatment afforded him by G.A.P., M.D.  Based on the foregoing, the Board is of the opinion that a remand is necessary to attempt to obtain these medical treatment records from G.A.P., M.D., as they represent a treatment history spanning 20 years.  As these records of medical treatment may contain information relevant to the matters at hand, VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2010).  

The Veteran was afforded a VA joints examination in December 2008.  The examiner commented that the Veteran's claims folder had been reviewed in conjunction with the examination.  The Veteran informed the examiner of the events surrounding his 1962 in-service accident where at which time a vehicle rolled over him, causing a right leg injury.  He added that since 1998 he continued to have pain around his right ankle and foot, as well as having surgery on his right foot and toes on at least three occasions.  The diagnoses included arthritis of both feet, with history of fusion surgery on the right toes; and arthritis of the right ankle.  The examiner commented that while he had been requested to provide an opinion regarding the likelihood of the Veteran's right ankle and right foot conditions being the result of the conditions identified during active military service, such an opinion could not be rendered without his having to resort to speculation.  The examiner then added that "Speculation is that veteran's arthritic conditions are not likely due to the result of the condition identified during his active military service."  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that it is not clear from the December 2008 VA examination report what data the VA examiner relied on in the opinion.  As the VA examiner did not provide a clear basis for the statement that an opinion cannot be provided without resort to mere speculation, the Board finds the December 2008 VA examination report to be inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  Based on the factors noted above, to include the opinions which seem to attempt to relate the claimed right foot and right ankle disorders to the Veteran's military service, the Board finds that additional development, in the form of an examination, is necessary.  

The Board also notes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim unless VA can provide a reason for conducting such development.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In this case, the Board finds that the evidence needs further development because the June 1994 opinion provided by G.A.P., M.D., while showing that the physician opined that there appeared to be a "causative factor" relating disorders now present to an in-service injury, the physician did not clearly state to which disorders he was referring.  Also, while a private DO in June 1995 opined that it was "possible" that the veteran's right ankle arthritis was related to his in-service injury, as noted, service connection generally requires more than a "remote possibility."  Essentially, opinions on file providing a nexus between either the veteran's right foot and/or right ankle disorders, and which include sufficient rationale, are absent.  Therefore, the Veteran should be afforded a VA examination to determine whether any currently diagnosed right foot and/or right ankle disorder, to include arthritis, is etiologically related to his military service.  

Concerning the Veteran's claim for service connection for a left elbow fracture, to include as secondary to service-connected right knee disability, a private medical consultation record shows that in March 2008 the Veteran reported falling on ice, injuring his left elbow.  A closed fracture of the left interarticular olecranon was diagnosed.  Surgery was ordered for the next day.  Another March 2008 private medical record shows that the Veteran had undergone left elbow surgery two weeks earlier, and that the Veteran was placed in a posterior splint which was to be removed for gentle home exercises and hygiene.  

A private operative report, dated in July 2008, shows that the Veteran underwent open reduction and internal fixation for a left olecranon fracture four months earlier.  The Veteran reportedly had removed his splint prematurely following the surgery, beginning range of motion exercises.  As a result, progressive nonunion and then the failure of the internal fixation occurred.  In July 2008, a second private left elbow surgical procedure was undertaken, at this time for the removal of internal fixation with repair of the left olecranon nonunion.  

The Veteran testified in January 2011 that while the medical records reported that he injured his left elbow as a result of slipping on ice, he asserted that he slipped on the ice because "his service-connected right knee gave out," causing him to fall.  See page 19 of transcript.  He added that the treating physician merely reported that he fell on the ice, and did not go into detail concerning the Veteran's knee giving out on him.  The Board does observe that service connection has been granted for three separately rated right knee-related disorders, to include instability, arthritis, and replacement.  See January 2010 rating decision.  

VA is required to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As no such VA examination report is of record, namely an examination which includes an opinion as to the etiology of the Veteran's diagnosed left elbow fracture, on remand, one must be conducted.

For informational purposes, the Veteran is here advised that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Court has also indicated what supporting evidence is required for secondary service connection when the proximate cause of a second disability is distanced from a service-connected disability by an intercurrent event.  First, a Veteran must submit supporting lay or medical evidence that his service-connected disability caused the intercurrent event that is alleged to have caused the disability at issue.  Second, a Veteran must submit medical evidence that the intercurrent event caused the disability for which he claims secondary service-connection.  See Reiber v. Brown, 7 Vet. App. 513, 516 (1995); Schroeder v. Brown, 6 Vet. App. 220, 223 (1994).  In claims based on 38 C.F.R. § 3.310, medical evidence is required to provide a nexus between a service-connected disability and the currently diagnosed disorder.  Schroeder.  Therefore, the second question goes to medical causation, and medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Concerning the Veteran's claim seeking a disability rating in excess of 10 percent for his service-connected right calf muscle disability, the Veteran testified in January 2011 that as a result of his having had his right knee replaced the previous year he wanted to be afforded another VA examination regarding his right calf.  See page three of transcript.  A February 2009 private operative report shows that the Veteran underwent right knee replacement surgery.  He added that before the right knee replacement surgery he had almost no feeling in his lower leg, but that following the procedure feeling returned.  Id.  

The Veteran was last afforded a VA examination for his service-connected right calf muscle disability in October 2007.  See report of VA muscles examination.  This is almost three and a half years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds the Veteran's request for a contemporaneous VA examination to be reasonable, inasmuch as he underwent right knee replacement since his last VA examination.  

In light of the factors noted above, as well as in contemplating that the Veteran has not been examined by VA after his February 2009 private right knee replacement surgery, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the increased rating matter now on appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating this increased rating claim the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain for the record copies of medical records pertaining to all treatment provided the Veteran by G.A.P., MD (retired Navy physician).  To assist in this development, the Veteran should be supplied a VA Form 21-4142 (Authorization and Consent to Release Information).  If the records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  Thereafter, the AMC/RO should arrange for the Veteran to be afforded a VA orthopedic examination for the purpose of obtaining an opinion as to whether any right foot disorder (to include arthritis and history of fusion of toes) and right ankle disorder (to include arthritis) is causally or etiologically related to his active service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any private medical records associated with the record pursuant to the development ordered in 1. above, and to comment on whether the Veteran's diagnosed right foot and right ankle disorders, if shown, are at least as likely as not etiologically related to active service.

In addition, the examiner should also, following his or her review of the entire claims folder and examination of the Veteran, render medical opinions in response to the following two questions:  

A.  Is it at least as likely as not that any diagnosed left elbow disorder is the result of the Veteran's active military service?

B.  Is it at least as likely as not that any diagnosed left elbow disorder is caused OR aggravated by one or more of the Veteran's service-connected right knee disabilities?

If it is determined that a diagnosed left elbow disorder was worsened by one or more of the Veteran's service-connected right knee disabilities, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In supplying these medical opinions, the examiner is requested to review all pertinent records, to include the Veteran's service treatment records, as well as "all procurable and assembled data" associated with the claims file.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The AMC/RO should also arrange for the Veteran to be afforded a VA muscles examination to determine the current severity of his service-connected right posterior calf muscle contusion residuals.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be undertaken. Specifically, the examiner should provide the following information:

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's right calf disability and discuss the degree of disability as "severe," "moderately severe," "moderate," or "slight" regarding any dysfunction with propulsion, plantar flexion of the foot (1); stabilization of the arch (2, 3); flexion of the toes (4, 5); flexion of the knee (6), and affected muscles; namely (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris.  See Diagnostic Code 5311 (2010).

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right calf disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.

4.  The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, AMC/ RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AMC/RO should readjudicate the Veteran's claims.  If in any respect the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental SOC (SSOC) and given an opportunity to respond.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The case should then be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


